NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2782
                                       ___________

                               CLIFFORD B. REPOTSKI,
                                              Appellant

                                             v.

             AMS LAW PC; MS. SHARON MEISLER; MS. ANITA SETH
                   ____________________________________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                           (D.C. Civil Action No. 17-cv-03311)
                 District Judge: Honorable Nitza I. Quiñones Alejandro
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 22, 2018

             Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                            (Opinion filed: January 30, 2018 )
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Clifford B. Repotski appeals from the District Court’s order

dismissing his complaint under 28 U.S.C. § 1915(e)(2). We will affirm.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In July 2017, Repotski filed a vague and rambling complaint in the United States

District Court for the Eastern District of Pennsylvania, raising what appear to be

constitutional claims pursuant to 42 U.S.C. § 1983 against AMS Law, P.C., and AMS

Law attorneys Anita Seth and Sharon Meisler. Although the allegations are unclear, it

appears that Repotski’s claims arise from his 2012 guilty plea for possession of child

pornography. Repotski claims that his convictions and sentence are illegal because his

attorneys failed to provide effective assistance of counsel by allowing him to plead guilty

even though he was innocent and suffers from mental illness in the form of anxiety and

depression. He also alleges that the attorneys colluded with the District Attorney’s office

to secure his conviction. Repotski was not represented in that criminal action by Seth,

Meisler, or anyone from AMS Law; for whatever reason, he has not named his attorneys

from that action as defendants here.

       In 2015, Repotski filed a petition pursuant to 28 U.S.C. § 2254 challenging his

conviction, which was dismissed as untimely and lacking in evidence of actual

innocence. This Court rejected Repotski’s claims of factual innocence and denied his

request for a certificate of appealability. See C.A. No. 15-4060. Repotski was

subsequently arrested in 2016 for violating the terms of his probation. AMS Law

represented Repotski in the probation hearing, which resulted in his voluntarily

stipulating to all violations. It appears that Repotski is also claiming that his arrest and

subsequent incarceration for violating the terms of his probation were improper because

his underlying convictions and sentence are improper, and that Seth and Meisler were
                                              2
ineffective for failing to raise his mental disabilities. Repotski seeks damages and

expungement of his record.

       On July 31, 2017, pursuant to 28 U.S.C. §§ 1915(e), the District Court sua sponte

dismissed the complaint for failure to state a claim. Repotski appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s order dismissing Repotski’s complaint. See Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000). “[W]e accept all factual allegations as true [and]

construe the complaint in the light most favorable to the plaintiff.” Warren Gen. Hosp. v.

Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting Pinker v. Roche Holdings, Ltd., 292
F.3d 361, 374 n.7 (3d Cir. 2002)).

       We agree with the District Court that Repotski’s complaint is barred under Heck v.

Humphrey, 512 U.S. 477 (1994). In Heck, the United States Supreme Court held that “in

order to recover damages for allegedly unconstitutional conviction or imprisonment, or

for other harm caused by actions whose unlawfulness would render a conviction or

sentence invalid,” a plaintiff bringing a § 1983 action must prove that his conviction or

sentence has been reversed on appeal, expunged, or called into question. Id. at 486-87.

Because Repotski’s allegations – that his underlying guilty plea was unlawful, that his

probation violations should be vacated,1 and that his former attorneys are somehow


1
  It is unclear from the complaint whether Repotski is challenging the legality of the
proceedings that led to his renewed custody as a separate and independent claim from his
challenge to the sufficiency of his underlying criminal convictions. To the extent that he
is challenging the actual validity of his probation proceedings, that claim is also barred by
                                              3
responsible – necessarily challenge the legality of his conviction and sentence, he must

demonstrate that his conviction has been invalidated to proceed with this suit. See

Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam) (holding

judgment in favor of plaintiff on ineffective assistance of counsel claim would

necessarily imply the invalidity of his conviction); Boyd v. Biggers, 31 F.3d 279, 283

(5th Cir. 1994) (per curiam) (same). He has failed to do so.

       Moreover, to the extent that Repotski is asking the Court to vacate his conviction,

a § 1983 complaint is not the proper vehicle for his request. See Preiser v. Rodriguez,

411 U.S. 475, 490 (1973) (“Congress has determined that habeas corpus is the

appropriate remedy for state prisoners attacking the validity of the fact or length of their

confinement, and that specific determination must override the general terms of §

1983.”).2

       For the foregoing reasons, we will affirm the District Court’s judgment.




Heck. See Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006).
2
  To the extent that Repotski references the Racketeer Influenced and Corrupt
Organizations Act, we agree with the District Court that he has failed “to state a claim to
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
and quotation marks omitted). Moreover, the District Court did not abuse its discretion in
declining to exercise supplemental jurisdiction over any state law claims that Repotski
may have alleged, i.e., malpractice. See 28 U.S.C. § 1367(c); De Asencio v. Tyson
Foods, Inc., 342 F.3d 301, 309 (3d Cir. 2003).
                                               4